     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.97 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          Case No.: 20-mj-20210-BMK-H
12
                              Plaintiff-Appellee,
13                                                      ORDER AFFIRMING
     v.                                                 MAGISTRATE JUDGE
14
     RICARDO RIZO-RIZO,                                 CONVICTION AND JUDGMENT
15
                           Defendant-Appellant.
16
17
18         On February 6, 2020, Defendant Ricardo Rizo-Rizo filed a notice of appeal to the
19   district court. (Doc. No. 10.) The appeal is timely, and the Court has jurisdiction over the
20   appeal pursuant to 18 U.S.C. § 3402.
21                                           Background
22         On January 25, 2020, Defendant was arrested approximately three miles north of the
23   United States/Mexico border and nineteen miles east of the Tecate, California Port of
24   Entry. (Doc. No. 1 at 2.) Following his arrest, Defendant stated that he is a citizen of
25   Mexico illegally present in the United States, and that he illegally entered the United States
26   on January 25, 2020. (Id.)
27         On January 27, 2020, the Government filed a criminal complaint charging Defendant
28   with being “an alien, [who] knowingly and intentionally attempted to enter the United

                                                    1
     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.98 Page 2 of 12



 1   States of America with the purpose, i.e., conscious desire, to enter the United States at a
 2   time and place other than as designated by immigration officers, and committed an overt
 3   act, to wit, crossing the border from Mexico into the United States, that was a substantial
 4   step towards committing the offense, all in violation of Title 8, United States Code, Section
 5   1325, a misdemeanor.” (Doc. No. 1 at 1.) On January 27, 2020, Defendant appeared before
 6   the Magistrate Judge for an initial appearance. (Doc. No. 4.)
 7         On January 30, 2020, Defendant appeared before the Magistrate Judge and entered
 8   an open plea of guilty without a plea agreement to the single count for violation of 8 U.S.C.
 9   § 1325(a)(1) in the complaint. (Doc. No. 15 at 2, 12; Doc. Nos. 7, 8.) During the hearing,
10   counsel for Defendant objected to the Magistrate Judge’s recitation of the elements of the
11   offense, and the Magistrate Judge overruled the objection. (Doc. No. 15 at 9-10.) At the
12   end of the hearing, the Magistrate Judge accepted Defendant’s guilty plea and subsequently
13   sentenced Defendant to time served. (Id. at 13, 15; Doc. Nos. 7, 8.)
14         The Magistrate Judge entered a final judgment on January 30, 2020. (Doc. No. 8.)
15   On February 6, 2020, Defendant filed a timely notice of appeal. (Doc. No. 10.) See Fed.
16   R. Crim. P. 58(g)(2)(B) (setting forth a 14-day deadline for filing an appeal from a
17   magistrate judge’s judgment of conviction).
18                                           Discussion
19         “In all cases of conviction by a United States magistrate judge an appeal of right
20   shall lie from the judgment of the magistrate judge to a judge of the district court of the
21   district in which the offense was committed.” 18 U.S.C. § 3402. Federal Rule of Criminal
22   Procedure 58(g)(2)(B) provides: “[a] defendant may appeal a magistrate judge’s judgment
23   of conviction or sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P.
24   58(g)(2)(B).
25         On appeal, Defendant raises four challenges to his conviction for violation of 8
26   U.S.C. § 1325(a)(1). First, Defendant argues that his guilty plea must be vacated because
27   the Magistrate Judge failed to advise Defendant accurately of the charged offense’s
28   elements. (Doc. No. 16 at 1, 3-12.) Second, Defendant argues that § 1325(a) is facially

                                                   2
     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.99 Page 3 of 12



 1   unconstitutional under the Supreme Court’s decision in Sessions v. Morales-Santana, 137
 2   S. Ct. 1678 (2017). (Id. at 1, 12-16.) Third, Defendant argues that § 1325(a)(1) is
 3   unconstitutional because it violates the non-delegation doctrine. (Id. at 1, 16-17.) Fourth,
 4   Defendant argues that § 1325(a)(1) is unconstitutional because it is void for vagueness.
 5   (Id. at 1, 17.) The Court addresses each of these challenges in turn below.
 6   I.       Defendant’s Rule 11 Challenge to His Guilty Plea
 7            Defendant argues that his guilty plea must be vacated because the Magistrate Judge
 8   failed to accurately advise him of the charged offense’s elements, thereby violating Federal
 9   Rule of Criminal Procedure 11. (Doc. No. 20 at 4.) Specifically, Defendant argues that
10   the Magistrate Judge failed to inform him that in order to be convicted of attempted
11   unlawful entry in violation of § 1325(a)(1), the government must prove that the defendant
12   knew he was an “alien.” (Id.) In response, the Government argues that knowledge of
13   alienage is not an element of attempted entry in violation of § 1325(a)(1). (Doc. No. 17 at
14   4-13.)
15            “A plea of guilty is constitutionally valid only to the extent it is ‘voluntary’ and
16   ‘intelligent.’” Bousley v. United States, 523 U.S. 614, 618 (1998) (quoting Brady v. United
17   States, 397 U.S. 742, 748 (1970)). “There are a number of requirements that a plea
18   colloquy must satisfy in order for a guilty plea to be considered voluntary and knowing.”
19   Tanner v. McDaniel, 493 F.3d 1135, 1146–47 (9th Cir. 2007).
20            “Federal Rule of Criminal Procedure 11 is designed ‘to assist the district judge in
21   making the constitutionally required determination that a defendant’s guilty plea is truly
22   voluntary.’” United States v. Minore, 292 F.3d 1109, 1115 (9th Cir. 2002) (quoting
23   McCarthy v. United States, 394 U.S. 459, 465 (1969)). Federal Rule of Criminal Procedure
24   11(b)(1) requires the court to “address the defendant personally in open court” and “inform
25   the defendant of, and determine that the defendant understands . . . (G) the nature of each
26   charge to which the defendant is pleading.” Fed. R. Crim. P. 11(b)(1); see also Bousley,
27   523 U.S. at 618 (“The Supreme Court ‘ha[s] long held that a plea does not qualify as
28   intelligent unless a criminal defendant first receives ‘real notice of the true nature of the

                                                    3
     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.100 Page 4 of 12



 1   charge against him, the first and most universally recognized requirement of due process.’”
 2   (quoting Smith v. O’Grady, 312 U.S. 329, 334 (1941)). To comply with Rule 11(b)(1)’s
 3   requirement that the defendant be informed of “the nature of each charge,” “the district
 4   court must advise the defendant of the elements of the crime and ensure that the defendant
 5   understands them.” Minore, 292 F.3d at 1115. The adequacy of a Rule 11 plea colloquy
 6   is reviewed de novo. United States v. Villalobos, 333 F.3d 1070, 1073 (9th Cir. 2003).
 7         In this case, in order to satisfy the Rule 11(b)(1)’s requirement that Defendant be
 8   informed of the nature of his charge, the Magistrate Judge engaged in the following
 9   colloquy with Defendant:
10         THE COURT: Now, I’m now going to advise you of the elements of the
           offense that you are charged with. The elements are important for this reason.
11
           If you were to go to trial on this charge that I have described, on the charge
12         that’s pending against you, the Government would have to prove beyond a
           reasonable doubt each of these elements that I’m going to identify. And so
13
           the elements of the offense that you are charged with are as follows:
14
           First, the Defendant was at the time of Defendant’s attempted entry into the
15         United States an alien, that is, a person who is not a natural born or naturalized
           citizen or a national of the United States.
16
           Second, the Defendant had the specific intent to enter the United States at a
17         time and place other than as designated by immigration officers.
18         Third, the Defendant also had the specific intent to enter the United States free
19         from official restraint, meaning the Defendant intended to enter without being
           detected, apprehended, or taken into custody by government authorities so
20         that he or she could roam freely in the United States.
21         And, fourth, the Defendant did something that was a substantial step toward
22         committing the crime and that strongly corroborated the Defendant's intent to
           commit the crime.
23
           So do each of you understand these elements and the fact that if your case
24         were to go to trial, the Government would have to prove each of these
25         elements beyond a reasonable doubt in order for you to be convicted of this
           offense?
26
           (Pause while the Court heard other matters.)
27
           THE COURT: Mr. Rizo-Rizo?
28

                                                   4
     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.101 Page 5 of 12



 1         THE DEFENDANT: Yes.
 2   (Doc. No. 15 at 8-9.)
 3         Defendant argues that this plea colloquy failed to comply with Rule 11 and inform
 4   him of the true nature of the charge because the Magistrate Judge failed to advise him of
 5   all of the elements of the charged offense. (Doc. No. 16 at 4.) To support this argument,
 6   Defendant asserts that knowledge of alienage is a required element for proving attempted
 7   unlawful entry in violation of § 1325(a)(1). (Id.) But “knowledge of alienage is not an
 8   element of § 1325(a)(1).” United States v. Vazquez-Sanchez, No. 319MJ23193FAGBTM,
 9   2020 WL 2394969, at *4 (S.D. Cal. May 11, 2020); see United States v. Zeferino-De Jesus,
10   No. 319MJ23139AHGDMS, 2020 WL 94373, at *8 (S.D. Cal. Jan. 7, 2020) (“[T]he Court
11   disagrees that knowledge of alienage is an element of a charge under § 1325.”).
12         Defendant argues that knowledge of alienage is required as an element of §
13   1325(a)(1) under basic attempt principles. (Doc. No. 16 at 5-7.) Specifically, Defendant
14   argues that in determining whether a defendant has the intent to commit the relevant
15   completed crime, “‘a defendant should be treated in accordance with the facts as he
16   supposed them to be,’ not as they actually are.” (Id. at 5 (quoting United States v. Quijada,
17   588 F.2d 1253, 1255 (9th Cir. 1978).) Defendant argues, therefore, that if a defendant
18   genuinely (but incorrectly) believes that he is a U.S. citizen and then attempts to enter the
19   United States, the defendant is not guilty of attempted unlawful entry in violation of §
20   1325(a)(1). (Id. at 6.)
21         “Quijada does not stretch as far as Defendant would like.” Zeferino-De Jesus, 2020
22   WL 94373, at *8. In Quijada, the Ninth Circuit explained that “generally a defendant
23   should be treated in accordance with the facts as he supposed them to be” in rejecting an
24   impossibility defense to a conviction for attempt to distribute cocaine in violation of 21
25   U.S.C. §§ 841(a)(1) and 846. See Quijada, 588 F.2d at 1255. In contrast, here, a defense
26   of impossibility is not at issue as Defendant never raised an impossibility defense in the
27   proceedings below or on appeal. Thus, Defendant’s reliance on Quijada is misplaced.
28   Quijada says nothing about how to determine the specific required elements of an attempt

                                                   5
     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.102 Page 6 of 12



 1   crime. See Zeferino-De Jesus, 2020 WL 94373, at *8 (rejecting defendant’s reliance on
 2   Quijada to prove that knowledge of alienage is a required element of 1325(a)(1)).
 3         In arguing that knowledge of alienage is a required element of § 1325(a)(1),
 4   Defendant also relies on the Ninth Circuit’s decision in United States v. Smith-Baltiher,
 5   424 F.3d 913, 915 (9th Cir. 2005). (Doc. No. 16 at 6.) Again, Defendant’s reliance on
 6   Ninth Circuit precedent is misplaced. In Smith-Baltiher, the Ninth Circuit held that a
 7   defendant was entitled to present a mistake of fact defense regarding his citizenship status
 8   that, if proven, would negate the mens rea element of his § 1326 attempted reentry charge.
 9   See 424 F.3d at 923-25; see also, e.g., United States v. Hernandez, 504 F. App’x 647, 648–
10   49 (9th Cir. 2013) (holding that the defendant had the right to present a mistake of fact
11   defense to a charge of attempted reentry in violation of § 1326). A defense of mistake of
12   fact is not at issue here as Defendant did not raise this defense below or on appeal. Rather,
13   Defendant’s appeal is based on his contention that knowledge of alienage is a required
14   element of the offense. Nowhere, in Smith-Baltiher does the Ninth Circuit hold or suggest
15   that knowledge of alienage is a required element of attempted reentry or entry. Thus, the
16   Court rejects Defendant’s reliance on Smith-Baltiher. See Vazquez-Sanchez, 2020 WL
17   2394969, at *4 (rejecting defendant’s reliance on Smith-Baltiher to prove that knowledge
18   of alienage is a required element of 1325(a)(1)).
19         Defendant also argues that knowledge of alienage is required as an element of §
20   1325(a)(1) under the Supreme Court’s decision in Rehaif v. United States. (Doc. No. 16
21   at 7-9.) The Court rejects this argument. Rehaif is inapplicable here.
22         In Rehaif, the Supreme Court held that “in a prosecution under 18 U.S.C. § 922(g)
23   and § 924(a)(2), the Government must prove both that the defendant knew he possessed a
24   firearm and that he knew he belonged to the relevant category of persons barred from
25   possessing a firearm.” 139 S. Ct. at 2200. This holding was based on the text of §
26   924(a)(2)’s use of the term “knowingly.” See id. at 2195–97 (“As ‘a matter of ordinary
27   English grammar,’ we normally read the statutory term ‘“knowingly” as applying to all the
28   subsequently listed elements of the crime.’”).

                                                   6
     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.103 Page 7 of 12



 1         In contrast, here, Defendant was not charged with violating 18 U.S.C. § 922(g) and
 2   § 924(a)(2). Rather, Defendant was charged with violating 8 U.S.C. § 1325(a)(1), which
 3   does not contain the term “knowingly.” See 8 U.S.C. § 1325(a). Thus, Rehaif’s holding
 4   is inapplicable to the present case. See United States v. Velazquez-Hernandez, No.
 5   19CR03066-KSC, 2020 WL 475272, at *5 (S.D. Cal. Jan. 28, 2020) (“The question in
 6   Rehaif . . . concerned ‘the scope of the word “knowingly,”’ with the Supreme Court holding
 7   ‘knowingly’ applied to ‘both defendant’s conduct and status.’ In contrast, here, Congress
 8   did not incorporate a ‘knowingly’ requirement into the text of § 1325(a)(1).”); Zeferino-
 9   De Jesus, 2020 WL 94373, at *8 (“Section 924(a)(2) expressly provides for punishment of
10   a defendant who ‘knowingly violates’ § 922(g). There is no similar express requirement
11   in 8 U.S.C. § 1325, however, that a violation be ‘knowing.’”); United States v. Nunez-
12   Soberanis, 406 F. Supp. 3d 835, 843 (S.D. Cal. 2019) (“[T]he Court concludes that the
13   rationale in Rehaif is not directly applicable to a prosecution under § 1325 and does not
14   require the Government to allege or prove that Defendant knew he was an alien.”).
15         Further, in rejecting Defendant’s contention that knowledge of alienage is a required
16   element under § 1325(a)(1), the Court notes that the Ninth Circuit has explained that “[t]he
17   reason for requiring specific intent for attempt crimes is to resolve the uncertainty whether
18   the defendant’s purpose was indeed to engage in criminal, rather than innocent, conduct.”
19   United States v. Gracidas-Ulibarry, 231 F.3d 1188, 1193 (9th Cir. 2000). But, here,
20   Defendant has not “demonstrated that the failure to require a showing of knowledge of
21   alienage in connection with attempted illegal entry under § 1325(a)(1) will allow for the
22   prosecution of inculpable conduct.” Vazquez-Sanchez, 2020 WL 2394969, at *4. Any
23   person, whether a United States citizen or an alien, who attempts to cross the border outside
24   a designated port of entry violates the law. See Nunez-Soberanis, 406 F. Supp. 3d at 844
25   (citing 19 U.S.C. § 1459); Zeferino-De Jesus, 2020 WL 94373, at *8.
26         In sum, the Court rejects Defendant’s contention that knowledge of alienage is a
27   required element of attempted unlawful entry in violation of § 1325(a)(1). See Vazquez-
28   Sanchez, 2020 WL 2394969, at *3 (“Defendant’s instant knowledge of alienage argument

                                                   7
     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.104 Page 8 of 12



 1   has been consistently rejected by other courts in this district.”). Because knowledge of
 2   alienage is not an element of the charged offense, Defendant has failed to show that the
 3   Magistrate Judge’s plea colloquy violated Federal Rule of Criminal Procedure 11 and that
 4   his guilty plea is invalid.
 5   II.    Defendant’s Facial Challenge to the Constitutionality of 8 U.S.C. § 1325(a)
 6          Defendant argues that the Court should vacate his conviction for violation of 8
 7   U.S.C. § 1325(a)(1) because § 1325 is facially unconstitutional under the Equal Protection
 8   Clause in light of the Supreme Court’s recent decision in Sessions v. Morales-Santana, 137
 9   S. Ct. 1678 (2017). (Doc. No. 16 at 1, 12-16.) The constitutionality of a statute is a
10   question of law that is reviewed de novo. United States v. Dowai, 839 F.3d 877, 879 (9th
11   Cir. 2016); United States v. Younger, 398 F.3d 1179, 1192 (9th Cir. 2005).
12          Here, Defendant raises a facial challenge to the constitutionality of 8 U.S.C. § 1325.
13   (Doc. No. 16 at 12.) The Supreme Court has explained that “a plaintiff can only succeed
14   in a facial challenge by ‘establish[ing] that no set of circumstances exists under which the
15   Act would be valid,’ i.e., that the law is unconstitutional in all of its applications.”
16   Washington State Grange v. Washington State Republican Party, 552 U.S. 442, 449 (2008)
17   (quoting United States v. Salerno, 481 U.S. 739, 745 (1987)). “[A] facial challenge must
18   fail where the statute has a plainly legitimate sweep.” Id. (internal quotation marks
19   omitted). “In determining whether a law is facially invalid, [a court] must be careful not
20   to go beyond the statute’s facial requirements and speculate about ‘hypothetical’ or
21   ‘imaginary’ cases.” Id. at 449–50.
22          Title 8, United States Code, Section 1325(a) provides that: “Any alien who . . . (1)
23   enters or attempts to enter the United States at any time or place other than as designated
24   by immigration officers, . . . , shall, for the first commission of any such offense, be fined
25   under Title 18 or imprisoned not more than 6 months, or both . . . .” 8 U.S.C. § 1325. Title
26   8, United States Code, Section 1101(a)(3) defines the term “alien” and provides that: “The
27   term ‘alien’ means any person not a citizen or national of the United States.” 8 U.S.C. §
28   1101(a)(3).

                                                   8
     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.105 Page 9 of 12



 1         In Morales-Santana, the Supreme Court held that the gender-based distinctions for
 2   derivative citizenship set forth in 8 U.S.C. §§ 1401(a)(7) and 1409(a) and (c) violate the
 3   Equal Protection Clause and, therefore, are unconstitutional. 137 S. Ct. at 1698, 1700–01
 4   (“The gender-based distinction infecting §§ 1401(a)(7) and 1409(a) and (c), we hold,
 5   violates the equal protection principle.”). Derivative citizenship is the “acquisition of U.S.
 6   citizenship by a child born abroad, when one parent is a U.S. citizen, the other, a citizen of
 7   another nation.” Id. at 1686.
 8         Defendant argues that because a conviction under § 1325 requires that the
 9   government prove that the defendant is “not a citizen or national,” the Supreme Court’s
10   holding in Morales-Santana renders § 1325 facially unconstitutional. (Doc. No. 16 at 15-
11   16.) The Court disagrees.
12         In order to succeed with his facial challenge to the constitutionality of § 1325,
13   Defendant must establish that no set of circumstances exists under which the statute would
14   be valid, i.e., the law is unconstitutional in all of its applications. See Washington State
15   Grange, 552 U.S. at 449.        Defendant is unable to meet this burden because “[t]he
16   severability clause in the Immigration and Nationality Act (‘INA’) dictates that the
17   remainder of 8 U.S.C. §§ 1401 and 1409 was not affected by Morales-Santana.” United
18   States v. Duffy, 752 F. App’x 532, 533 (9th Cir. 2019) (citing 8 U.S.C. § 1101 note (“If
19   any provision of this title . . . is held invalid, the remainder of the title . . . shall not be
20   affected thereby.”)); accord United States v. Madero-Diaz, 752 F. App’x 537, 538 (9th Cir.
21   2019). Thus, Defendant could properly be convicted under 8 U.S.C. § 1325, which
22   incorporates the definitions of “alien” and “citizen” that were not affect by Morales-
23   Santana. See id. In sum, Defendant has failed to establish that 8 U.S.C. § 1325 is facially
24   unconstitutional. See Duffy, 752 F. App’x at 533 (rejecting a facial challenge to the
25   constitutionality of 8 U.S.C. § 1326 based on the Supreme Court’s decision in Morales-
26   Santana); United States v. Mayea-Pulido, 946 F.3d 1055, 1066 n.10 (9th Cir. 2020) (same);
27   United States v. Benito-Mendoza, No. 19-MJ-23597-RNB-CAB, 2020 WL 206183, at *2
28   (S.D. Cal. Jan. 13, 2020) (rejecting a facial challenge to the constitutionality of 8 U.S.C. §

                                                    9
     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.106 Page 10 of 12



 1   1325 based on the Supreme Court’s decision in Morales-Santana).
 2   III.   Defendant’s Non-Delegation Challenge to § 1325(a)(1)
 3          Defendant argues that § 1325(a)(1)’s reference to a “designated” place of entry
 4   violates the non-delegation doctrine. (Doc. No. 16 at 1, 16-17.) “Article I of the
 5   Constitution provides that ‘[a]ll legislative Powers herein granted shall be vested in a
 6   Congress of the United States.’” Gundy v. United States, 139 S. Ct. 2116, 2123 (2019).
 7   “Accompanying that assignment of power to Congress is a bar on its further delegation.”
 8   Id. Thus, Congress “may not transfer to another branch ‘powers which are strictly and
 9   exclusively legislative.’” Id. (quoting Wayman v. Southard, 23 U.S. 1, 42–43 (1825)).
10          Nevertheless, the Supreme Court has acknowledged “that in our increasingly
11   complex society, replete with ever changing and more technical problems, Congress simply
12   cannot do its job absent an ability to delegate power under broad general directives.”
13   Mistretta v. United States, 488 U.S. 361, 372 (1989). Thus, “a statutory delegation is
14   constitutional as long as Congress ‘lay[s] down by legislative act an intelligible principle
15   to which the person or body authorized to [exercise the delegated authority] is directed to
16   conform.’” Gundy, 139 S. Ct. at 2123 (quoting Mistretta, 488 U.S. at 372). In other words,
17   “[t]he constitutional question is whether Congress has supplied an intelligible principle to
18   guide the delegee’s use of discretion.” Id.
19          Section 1325(a)(1) “makes it a crime to ‘enter[] or attempt[] to enter the United
20   States at any time or place other than as designated by immigration officers.’” United
21   States v. Corrales-Vazquez, 931 F.3d 944, 950 (9th Cir. 2019) (quoting 8 U.S.C. § 1325)
22   (“Section 1325(a)(1) covers aliens who enter or attempt to enter outside of an open port of
23   entry.”). Defendant notes that, by its plain language, whether a defendant’s conduct
24   violates § 1325(a)(1) depends on what places immigration officers in the executive branch
25   have designated for entry. (Doc. No. 16 at 16.) Defendant argues that because “[a]n
26   immigration officer can decide what to designate for any reason or no reason at all,” this
27   delegation of scope in a criminal statute violates the non-delegation doctrine. (Id. at 16-
28   17.)

                                                   10
     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.107 Page 11 of 12



 1         The Court disagrees. Defendant’s non-delegation argument is based on the flawed
 2   premise that any immigration officer can arbitrarily designate ports of entries. This is
 3   incorrect.
 4         Congress requires that aliens seeking lawful entrance to the United States do
           so at a port of entry. See United States v. Corrales-Vazquez, 931 F.3d 944,
 5
           946 (9th Cir. 2019); United States v. Aldana, 878 F.3d 877, 882 (9th Cir.
 6         2017). Ports of entry can only be designated or de-designated by the Secretary
           of Homeland Security subject to the Administrative Procedures Act. See 8
 7
           C.F.R. § 100.4(a). Ports of entry also necessarily include facilities, staffed by
 8         immigration officials that are set up to accept applications for admission.
           Aldana, 878 F.3d at 882. To interpret Section 1325(a) to permit a border
 9
           patrol agent to designate a portion of the border fence “on a whim” is in direct
10         conflict with Congress’s clear statutory scheme.
11   Nunez-Soberanis, 406 F. Supp. 3d at 839–40.
12         Thus, Congress has supplied an intelligible principle within the language of §
13   1325(a)(1). Further, because § 1325(a)(1) and the related statutes do not give immigration
14   officers “anything like the ‘unguided’ and ‘unchecked’ authority that [Defendant] says,”
15   his non-delegation challenge fails. Gundy, 139 S. Ct. at 2123. As such, the Court rejects
16   Defendant’s non-delegation challenge to § 1325(a)(1). See Nunez-Soberanis, 406 F. Supp.
17   3d at 839–40 (rejecting defendant’s non-delegation challenge to § 1325(a)(1)); Vazquez-
18   Sanchez, 2020 WL 2394969, at *3 (“Courts in this District have resoundingly rejected the
19   non-delegation arguments presently raised by Defendant in the context of § 1325(a)(1).”
20   (collecting cases)).
21   IV.   Defendant’s Vagueness Challenge to § 1325(a)(1)
22         Defendant also argues that § 1325(a)(1)’s reference to a “designated” place of entry
23   renders the statute void for vagueness. (Doc. No. 16 at 17.) The Fifth Amendment of the
24   United States Constitution provides that “[n]o person shall . . . be deprived of life, liberty,
25   or property, without due process of law.” The Supreme Court has established that “the
26   Government violates this guarantee by taking away someone’s life, liberty, or property
27   under a criminal law so vague that it fails to give ordinary people fair notice of the conduct
28   it punishes, or so standardless that it invites arbitrary enforcement.” Johnson v. United

                                                   11
     Case 3:20-mj-20210-BMK-H Document 19 Filed 06/11/20 PageID.108 Page 12 of 12



 1   States, 135 S. Ct. 2551, 2556 (2015).
 2         Defendant argues that § 1325(a)(1) is unconstitutionally vague because the statute
 3   allows an immigration officer to decide what places and times to designate for entry. (Doc.
 4   No. 16 at 17.) Defendants contends: “An immigration officer can decide what to designate
 5   for any reason or no reason at all.” (Id.) This argument – like Defendant’s non-delegation
 6   argument – is based on the flawed premise that any immigration officer can arbitrarily
 7   designate ports of entries. “[T]his is not correct. Individual Border Patrol agents cannot
 8   designate ports of entry on a ‘whim.’ Section 1325 clearly delineates the conduct that it
 9   prescribes, and is not impermissibly vague.” Zeferino-De Jesus, 2020 WL 94373, at *7.
10   As such, the Court rejects Defendant’s vagueness challenge to § 1325(a)(1). See id.;
11   Vazquez-Sanchez, 2020 WL 2394969, at *3 (“Defendant’s vagueness argument, which
12   also relies upon his flawed assertion that § 1325(a)(1) allows ‘immigration officers [to]
13   alter what is designated for entry without a moment’s notice[,]’ has similarly been rejected
14   by other courts in this district.” (citation omitted) (collecting cases)).
15                                             Conclusion
16         For the reasons above, the Court denies Defendant’s appeal and affirms Defendant’s
17   conviction and judgment.
18         IT IS SO ORDERED.
19   DATED: June 11, 2020
20
                                                     MARILYN L. HUFF, District Judge
21                                                   UNITED STATES DISTRICT COURT
22
23
24
25
26
27
28

                                                    12
